Citation Nr: 1647636	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-42 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot/lower leg disorder, claimed as bilateral shin splints.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board previously remanded this matter for further evidentiary development in September 2014 and September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for shin splints.  For the following reasons, the Board finds another Compensation and Pension (C&P) examination is warranted.

In May 2016, the Veteran underwent a C&P examination in which the doctor determined the Veteran never suffered from shin splints or any diagnosis associated with her claimed condition.  Accordingly, the examiner concluded the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, as there was no evidence in the service treatment records regarding lower leg symptoms or shin splints.

The Board finds the May 2016 examination inadequate.  To begin with, the examiner incorrectly states that the Veteran has never experienced shin splints or any diagnosis associated with pain in her lower legs.  Such a statement is contradicted by the record, as the Veteran experienced pain in her lower tibia, Achilles tendon, feet, ankles, and calves throughout 2009.  Even more importantly, the record directly contradicts the examiner's statement that the Veteran never experienced pain in her lower leg or shin splints in service.  The Veteran's service treatment records clearly demonstrate that the Veteran suffered from pain in her lower legs, in service, in November 1979.

Accordingly, another examination is in order to determine if the Veteran suffers from a lower leg condition and whether it is likely or not that this leg condition is associated with the Veteran's time in service. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an examiner other than those utilized previously to determine if the Veteran suffers from a lower leg condition and, if so, whether it is as likely as not (50 percent probability or greater) that the leg condition is associated with service.  The examiner is particularly asked to discuss the Veteran's history of lower leg pain and pes planus, documented in the medical record, and to determine if those conditions are associated with the Veteran's current condition.  Lastly, the examiner must discuss the Veteran's in-service November 1979 incident of lower leg pain.

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford her an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


